DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kristin Wheeler (Reg. No. 43,583) on 13 August 2021.

The application has been amended as follows: 
a. 	In claim 1 line 12 before the word “greater” the words “equal to or” have been deleted. 
b. 	In claim 1 line 15 after the words “having an intermediate transition perimeter” the words --  , wherein a thickness of the intermediate transition region 
c. 	In claim 17 line 13 before the word “greater” the words “equal to or” have been deleted. 
 	d. 	In claim 17 line 14 after the words “other central constant thickness zones” the words --  , and the at least three constant central thickness zones are provided in the thickened central region of the striking face portion and are encompassed by an intermediate transition zone, wherein a thickness of the intermediate transition region begins decreasing at a perimeter of the thickened central region, and wherein the at least three central constant thickness zones abut the central perimeter -- have been added. 
	e. 	Claim 21 is canceled. 
	f. 	In claim 22 line 1 the number “21” is replaced by the number -- 17 --. 
	g. 	In claim 23 line 1 the number “21” is replaced by the number -- 17 --. 
	h.  	In claim 23 line 1 after the words “the thickened central” the word “zone” is replaced by the word -- region --. 
	i. 	In claim 24 line 3 before the words “includes the thickest part” the word “zone” has been replaced by the word -- region --. 

Claim Rejections - 35 USC § 112

3. 	The changes to claims are agreed with and the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are removed.  

Conclusion

4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN LUTHER BLAU whose telephone number is (571)272-4406.  The examiner can normally be reached on Monday thru Friday, 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SLB/ 14 August 2021		/STEPHEN L BLAU/                                                            Primary Examiner, Art Unit 3711